United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 00-7279                                  September Term, 2001
                                         Filed On: March 19, 2002 [665714] 
Elena Sturdza,
               Appellant
               
v.

United Arab Emirates, et al.,
               Appellees
               


          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 98cv02051)
                                
                                
                                

     Before: Henderson and Tatel, Circuit Judges, and Silberman, Senior Circuit Judge.


                             ORDER

     It is ORDERED, by the Court on its own motion, that the following revisions shall be
made to the opinion decided March 5, 2002, in this case:

     At page 2 of the slip opinion, delete the words "and remand for trial of the copyright
infringement claim" from the sentence beginning "Although differences between the two
embassy designs . . ." (lines 22 28 of the paragraph).

     At page 16 of the slip opinion, delete the words "and remand for trial" from the last
sentence of the first full paragraph.

     At page 30 of the slip opinion, replace the current section VII with the following:

          The motion to dismiss this appeal is denied.  The grant of summary judgment for
     Demetriou and the UAE on Sturdza's copyright claim is reversed.  The Rule
     12(b)(6) dismissal of Counts Five, Six, and Seven (the tort claims) as to
     Demetriou is also reversed.  The Rule 12(b)(6) dismissal of Sturdza's section
     1985 claim is affirmed.  The question whether D.C. law bars Sturdza's contract
     and quantum meruit claims is certified to the District of Columbia Court of
     Appeals, and all further proceedings in this matter shall be held in abeyance
     pending further order of this court.


                                        FOR THE COURT:
Mark J. Langer, Clerk

BY:

Deputy Clerk